Citation Nr: 1725019	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-27 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, and to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from June 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The April 2012 rating decision also denied entitlement to service connection for lumbosacral strain, claimed as lower back pain.  The Veteran submitted a timely notice of disagreement in May 2012 and a Statement of the Case was issued in September 2012 with respect to the issues of entitlement to service connection for dysthymic disorder, claimed as depression and lumbosacral strain, claimed as lower back pain.  The Veteran submitted a VA Form 9 in September 2012 and indicated that she was only appealing the issue of entitlement to service connection for dysthymic disorder, claimed as depression.  Accordingly, the Board finds that the Veteran did not appeal the issue of entitlement to service connection for lumbosacral strain, claimed as lower back pain and the issue is not before the Board.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011). 

The Veteran claims entitlement to service connection for depression.  Although the Veteran sought service connection only for depression, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as depression, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.  The Board notes that although the medical evidence of record includes a diagnosis of agoraphobia in October 2016, this is not deemed to be reasonably encompassed within the mental disability for which the Veteran seeks service connection.  Moreover, service connection for agoraphobia has not been claimed by the Veteran nor adjudicated by the RO and developed for appellate consideration.  As such, it is not for consideration by the Board at this time.

Additionally, the Veteran's claim for depression has been recharacterized to include as secondary to service-connected disabilities pursuant to her assertions.  (See September 2012 VA Form 9).

While the Veteran previously filed a claim for service connection for personality disorder that was denied in a January 1998 rating decision, new and material evidence is not required prior to adjudicating the Veteran's current claim for depression, as the current claim involves different, distinctly diagnosed disability.  See Boggs v. Peake, 520 F. 3d 1330, 1335 (Fed. Cir. 2008) (the issue is whether the current claim has the same "factual basis" - the same disease or injury - as the previously denied claim); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has acquired psychiatric disorder that is etiologically related to her active service, or is proximately due to or aggravated by her service-connected disabilities, including her service-connected bilateral pes planus with bilateral calcaneal spurs.  Unfortunately, the Board finds that this matter must be remanded for further development before a decision may be made on the merits.

First, the Board notes that there may be private treatment records which have not yet been associated with the claims file.  During the October 2016 VA examination, the Veteran reported that she visited a non-VA psychiatrist in Virginia from 2012-2014.  However, there are no private treatment records from a psychiatrist during this time period associated with the claims file.  VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  As the reported private treatment records may be relevant to the Veteran's depression claim, all reasonable efforts must be made to obtain them.

Second, during the course of her appeal the Veteran was provided two VA examinations relating to her claim for entitlement to service connection for an acquired psychiatric disorder.  The August 2011 VA examiner diagnosed the Veteran with dysthymic disorder and opined that the Veteran's claimed depression is not related to her depression that occurred in military service.  The October 2016 VA examiner diagnosed the Veteran with major depressive disorder and opined that the Veteran's current depression "is less likely as not incurred in or caused by the depression noted during military service."  The Board finds that both the August 2011 VA examination and October 2016 VA examination are inadequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the August 2011 nor October 2016 VA examiner provided an opinion as to whether the Veteran's current acquired psychiatric disorder is secondary to her service-connected disabilities.  38 C.F.R. § 3.310.      

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers related to any acquired psychiatric disorder, including major depressive disorder.  The Board is particularly interested in records from the Virginia psychiatrist the Veteran visited between 2012 and 2014.  All attempts to obtain any record identified must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  

2.  After completion of the above, return the claims folder to the VA examiner who conducted the October 2016 examination; or, if the examiner is unavailable, another suitably qualified examiner, to obtain an addendum opinion as to the nature and etiology of diagnosed psychiatric disability proximate to the claim, to include depression.  The need for an additional in-person examination of the Veteran is left to the discretion of the examiner selected to complete the addendum opinion.  After reviewing the record the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder, to include major depressive disorder, is proximately due to or the result of the Veteran's service-connected disabilities, including her service-connected bilateral pes planus with bilateral calcaneal spurs.

b) If not, express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder, to include major depressive disorder, is aggravated by the Veteran's service-connected disabilities, including her service-connected bilateral pes planus with bilateral calcaneal spurs.   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion that one disability "is not caused by or a result of" another disability does NOT answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale must be provided for each opinion given.  The examiner must address the Veteran's statements linking her current depression to her service-connected disabilities.  Specifically, the examiner must address the Veteran's statements from her VA Form 9 that "[w]earing handicap shoes is depressing; having large ankles and swollen feet is depressing; being angry about what should have been is depressing."  Additionally, the examiner must address the Veteran's statement that "I get depressed when I think about all the things I should be able to do but can't."  See Statement in Support of Claim received December 12, 2010.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




